Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 1 of 12 PageID: 1703




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 PRE-SETTLEMENT FINANCE, LLC,

       Plaintiff,
                                                  Civ. No. 18-06339 (KM) (CLW)
       v.
                                                              OPINION
 THERESA M. ELLIS and SCOTT A.
 ZUKOWSKI,

       Defendants.


 KEVIN MCNULTY, U.S.D.J.:
       Defendants Theresa Ellis and Scott Zukowski sued Ellis’s former
 employer and contracted with Plaintiff Pre-Settlement Finance, LLC (“PSF”) for
 litigation financing. Their agreement provided that PSF would be compensated
 from the settlement proceeds if the matter settled. PSF claims that the
 employment litigation settled, and that Ellis received settlement money without
 paying PSF, thus breaching their agreement. In this separate action, PSF sued
 Ellis and Zukowski, alleging claims arising from the alleged breach. (DE 1.)1


 1     Citations to certain record items will be abbreviated as follows:
       DE = docket entry number
       Compl. = PSF’s Complaint (DE 1)
       PSF Brf. = PSF’s Brief in Support of its Motion for Summary Judgment (DE 46-
 3)
       PSF Statement = PSF’s Statement of Uncontested Facts (DE 46-2)
        Agreement = Exhibit 1 to PSF Motion for Summary Judgment (DE 46-5),
 “Plaintiff’s Agreement to Pay Proceeds Contingent on Successful Settlement, Judgment
 or Verdict and Receipt of Proceeds”
       POA = Exhibit 9 to PSF Motion for Summary Judgment (DE 46-13),
 Attachment: Durable Power of Attorney
       Payment Order = Exhibit 15 to PSF Motion for Summary Judgment (46-19),
 Order Regarding Settlement Monies Deposited with Court, Ellis v. Ethicon Inc., Civ. No.
 05-726 (D.N.J. Aug. 9, 2015), DE 265.
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 2 of 12 PageID: 1704




          Now before the Court are motions for summary judgment filed by PSF
 (DE 46), Ellis (DE 51), and Zukowski (DE 52). For the following reasons, PSF’s
 motion is GRANTED as to its breach of contract claim (Count 1) and DENIED
 as to the remaining claims, while Ellis’s and Zukowski’s motions are DENIED
 as to Count 1 and are GRANTED as to the remaining claims.
     I.   BACKGROUND
       A. Facts
          In 2005, Ellis and Zukowski sued Ellis’s former employer, Ethicon Inc.,
 alleging that Ethicon failed to accommodate her disability (a mild traumatic
 brain injury she suffered after a car accident). (PSF Statement ¶¶ 7, 10, 16,
 17.)2 Following the accident, Ellis granted Zukowski power of attorney. (Id.
 ¶ 11.) The case was tried, and judgment was entered in Ellis’s favor in March
 2010. (Id. ¶¶ 19, 21.) Ethicon appealed. (Id. ¶ 22.)




        Settlement Order = Order, Ellis v. Ethicon Inc., Civ. No. 05-726 (D.N.J. June 2,
 2014), DE 236.
      Answers = Exhibit 26 to PSF Motion for Summary Judgment (DE 46-30), Ellis’s
 Answers to PSF’s First Set of Interrogatories
     Defs.’ Resp. = Ellis and Zukowski’s Response Brief to PSF’s Motion for
 Summary Judgment (DE 53)
          Ellis Brf. = Ellis’ Motion for Summary Judgment (DE 51)
          Zukowski Brf. = Zukowski’s Motion for Summary Judgment (DE 52)
      Ellis Reply = Ellis’s Reply Brief in Support of her Motion for Summary
 Judgment (DE 55)
 2      Because Ellis and Zukowski do not dispute many of the facts in PSF’s
 Statement of Facts (see Defs.’ Resp. 7–9), I rely on that Statement to outline the facts.
 L. Civ. R. 56(a). For the dispositive facts in this case, however, I rely on the Agreement,
 judicial orders in the underlying case, and Ellis’s answers to interrogatories. See
 generally Anchorage Assocs. v. V.I. Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir.
 1990) (holding that even where a local rule deeming unopposed motions to be
 conceded, the court was still required to analyze the movant’s summary judgment
 motion under the standard prescribed by Fed. R. Civ. P. 56(e)); Fed. R. Civ. P.
 56(c)(1)(A) (listing forms of evidence that can support a factual finding at summary
 judgment)


                                             2
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 3 of 12 PageID: 1705




        In September 2010, Ellis contracted with PSF, a company that advances
 money to plaintiffs, for litigation financing in connection with her employment
 action. (Id. ¶ 1, 24–25.) At the time, Ellis was represented by attorney Jill
 Fisher. (Id. ¶¶ 18, 25.) Under the Agreement, PSF agreed to advance Ellis
 $29,000. (Agreement at 1.) The interest rate was compounded monthly at 3.5%,
 resulting in an annual rate of 51.1%. (Id.) This was, however, a contingent
 arrangement. Ellis was required to repay PSF only if she was successful in the
 underlying case—“success” being defined as a settlement, judgment, or verdict.
 (Id. at 3.) If Ellis was unsuccessful in the litigation, she was not required to pay
 any principal or interest on the loan. (Id.) PSF wired the $29,000 advance to
 Ellis. (Id. at 16.)
        The Agreement also contained an “Attorney Acknowledgement,” which
 was signed by Fisher. (Id. at 14–15.) Fisher agreed to distribute any proceeds
 received from the litigation to PSF, after attorney fees and any liens which had
 priority over that of PSF were paid off. (Id.) Only after PSF was paid would any
 remaining balance of proceeds from the litigation be paid to Ellis. (Id.)
        Years later, in 2013, Patricia Barasch replaced Fisher as Ellis’s counsel.
 (Id. ¶ 34.) Then, in a 2014 mediation, Barasch, Ellis, Zukowski, and Ethicon
 agreed to settle the case for an undisclosed amount, and Ellis signed a
 handwritten settlement agreement. (Id. ¶ 36.) Ethicon later sent a formalized
 agreement for signature, which Ellis refused to sign, claiming that she was not
 competent at the mediation. (Id. ¶¶ 38, 39.) Nonetheless, Judge Sheridan, the
 presiding judge in the employment action, entered an order enforcing the
 signed, handwritten agreement, and the Third Circuit affirmed. (Id. ¶¶ 43–44,
 50; Settlement Order; see also Ellis v. Ethicon, Inc., 614 F. App’x 613 (3d Cir.
 2015).) Judge Sheridan entered a subsequent order directing the Clerk to
 distribute attorney’s fees to Barasch, and further directing that Ellis be paid
 the remainder of the settlement proceeds that had been deposited by Ethicon.
 (PSF Statement ¶ 52; see also Payment Order.)




                                          3
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 4 of 12 PageID: 1706




       Zukowski never advised PSF that the case had settled, but Barasch
 emailed PSF advising them of Judge Sheridan’s order. (PSF Statement ¶ 54–
 55.) PSF then sent Ellis a letter advising her that the principal and interest,
 now totaling $262,168.42, were due. (Id. ¶ 57.) In answers to interrogatories,
 Ellis states that she received a settlement check and that it was deposited into
 a joint account with Zukowski. (Answers 6, 7.) PSF has not received any
 payment from Ellis.
    B. Procedural History
       PSF filed a complaint against Ellis and Zukowski, alleging breach of
 contract against Ellis (Count 1), breach of the covenant of good faith and fair
 dealing against Ellis (Count 2), conversion against Ellis and Zukowski (Count
 3), unjust enrichment against Ellis and Zukowski (Count 4), aiding and
 abetting against Zukowski (Count 5), and tortious interference with contract
 against Zukowski (Count 6). (Compl.) Ellis and Zukowski answered (DE 8, 10)
 and moved to dismiss (DE 13, 14). PSF opposed the motions and cross-moved
 for summary judgment. (DE 16.) I construed the motions to dismiss as motions
 for judgment on the pleadings and denied those motions along with PSF’s
 motion as premature. (DE 33; see also Pre-Settlement Fin., LLC v. Ellis, Civ. No.
 18-6339, 2019 WL 3543999 (D.N.J. Aug. 2, 2019).) Following discovery, the
 parties have all moved for summary judgment.
 II.   DISCUSSION AND ANALYSIS
       PSF is entitled to summary judgment on its breach of contract claim, but
 judgment on that claim precludes relief on its remaining claims.
    A. Standard of Review
       Federal Rule of Civil Procedure 56(a) provides that summary judgment
 should be granted “if the movant shows that there is no genuine dispute as to
 any material fact and the movant is entitled to judgment as a matter of law.”
 See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000);
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding a motion
 for summary judgment, a court must construe all facts and inferences in the



                                          4
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 5 of 12 PageID: 1707




 light most favorable to the nonmoving party. See Boyle v. County of Allegheny,
 139 F.3d 386, 393 (3d Cir. 1998) (citing Peters v. Del. River Port Auth. of Pa. &
 N.J., 16 F.3d 1346, 1349 (3d Cir. 1994)). The moving party bears the burden of
 establishing that no genuine issue of material fact remains. See Celotex Corp. v.
 Catrett, 477 U.S. 317, 322–23 (1986). “[W]ith respect to an issue on which the
 nonmoving party bears the burden of proof . . . the burden on the moving party
 may be discharged by ‘showing’—that is, pointing out to the district court—that
 there is an absence of evidence to support the nonmoving party’s case.” Id. at
 325.
           Once the moving party has met that threshold burden, the non-moving
 party “must do more than simply show that there is some metaphysical doubt
 as to material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
 574, 586 (1986). The opposing party must present actual evidence that creates
 a genuine issue as to a material fact for trial. Anderson, 477 U.S. at 248; see
 also Fed. R. Civ. P. 56(c) (setting forth types of evidence on which nonmoving
 party must rely to support its assertion that genuine issues of material fact
 exist).
           Unsupported allegations, subjective beliefs, or argument alone, however,
 cannot forestall summary judgment. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S.
 871, 888 (1988) (nonmoving party may not successfully oppose summary
 judgment motion by simply replacing “conclusory allegations of the complaint
 or answer with conclusory allegations of an affidavit.”); see also Gleason v.
 Norwest Mortg., Inc., 243 F.3d 130, 138 (3d Cir. 2001) (“A nonmoving party has
 created a genuine issue of material fact if it has provided sufficient evidence to
 allow a jury to find in its favor at trial.”). Thus, if the nonmoving party fails “to
 make a showing sufficient to establish the existence of an element essential to
 that party’s case, and on which that party will bear the burden of proof at
 trial . . . there can be ‘no genuine issue of material fact,’ since a complete
 failure of proof concerning an essential element of the nonmoving party’s case




                                           5
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 6 of 12 PageID: 1708




 necessarily renders all other facts immaterial.” Katz v. Aetna Cas. & Sur. Co.,
 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex, 477 U.S. at 322–23).
       Moreover, the “mere existence of some alleged factual dispute between
 the parties will not defeat an otherwise properly supported motion for summary
 judgment; the requirement is that there be no genuine issue of material fact.”
 Anderson, 477 U.S. at 247-48. A fact is only “material” for purposes of a
 summary judgment motion if a dispute over that fact “might affect the outcome
 of the suit under the governing law.” Id. at 248. A dispute about a material fact
 is “genuine” if “the evidence is such that a reasonable jury could return a
 verdict for the nonmoving party.” Id.
       Where the matter comes before the court on cross-motions for summary
 judgment, the analysis remains the same:
       This [Rule 56] standard “does not change when the issue is
       presented in the context of cross-motions for summary judgment.”
       [quoting Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d
       Cir. 1987)]. When both parties move for summary judgment, “[t]he
       court must rule on each party’s motion on an individual and
       separate basis, determining, for each side, whether a judgment may
       be entered in accordance with the Rule 56 standard.” 10A Charles
       Alan Wright et al., Federal Practice & Procedure § 2720 (3d ed.
       2016).

 Auto–Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 402 (3d Cir. 2016)
 That one of the cross-motions is denied does not imply that the other must be
 granted. Ill. Nat’l Ins. Co. v. Wyndham Worldwide Operations, Inc., 85 F. Supp.
 3d 785, 794 (D.N.J. 2015). Rather, “[i]t is well settled that cross-motions for
 summary judgment do not warrant the court in granting summary judgment
 unless one of the moving parties is entitled to judgment as a matter of law
 upon the facts that are not genuinely disputed.” Manetas v. Int'l Petroleum
 Carriers, Inc., 541 F.2d 408, 413 (3d Cir. 1976). For each motion, “the court
 construes facts and draws inferences in favor of the party against whom the
 motion under consideration is made” but does not “weigh the evidence or make
 credibility determinations” because “these tasks are left for the fact-finder.”



                                          6
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 7 of 12 PageID: 1709




 Pichler v. UNITE, 542 F.3d 380, 386 (3d Cir. 2008) (internal quotation and
 citations omitted).
     B. Breach of Contract Claim
       PSF is entitled to summary judgment on its breach of contract claim
 against Ellis (Count 1). To prevail on a breach of contract claim, “plaintiffs
 must demonstrate ‘the existence of a contract, their performance pursuant to
 that contract, the defendants’ breach of their obligations pursuant to the
 contract, and damages resulting from that breach.’” De Guaman v. Am. Hope
 Grp., 83 N.Y.S.3d 253, 256 (N.Y. App. Div. 2018) (quoting Elisa Dreier Reporting
 Corp. v. Global NAPs Networks, Inc., 921 N.Y.S.2d 329, 333 (N.Y. App. Div.
 2011)) (alterations omitted).3 There is no dispute that a contract existed, PSF
 performed by advancing money to Ellis, and Ellis has not paid PSF following
 the settlement.
       Nonetheless, Ellis argues that there was no breach because “there is no
 Settlement Agreement” and she did not receive any settlement monies from
 which to pay PSF. (Ellis Brf. at 10–11.) See generally MHR Capital Partners LP
 v. Presstek, Inc., 912 N.E.2d 43, 47 (N.Y. 2009) (“[A] condition precedent is ‘an
 act or event . . . which, unless the condition is excused, must occur before a
 duty to perform a promise in the agreement arises.’” (quoting Oppenheimer &
 Co. v. Oppenheim, Appel, Dixon & Co., 660 N.E.2d 415, 418 (N.Y. 1995))).
 However, Ellis has failed to raise a genuine issue of fact regarding whether a
 settlement was reached or whether she received settlement monies. Judge
 Sheridan approved and enforced the handwritten settlement agreement, which
 represented “full and final settlement of this matter” (Settlement Order at 5),



 3       I apply New York law to all claims because the Agreement provides that New
 York law “control[s] interpretation of this Agreement” (Agreement at 6.) and the parties
 agree that New York law applies (PSF Brf. at 1; Ellis Brf. at 10; Zukowski Brf. at 13).
 Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 152 (2d Cir. 2016) (“The parties’ briefs
 assume that New York law controls, and such implied consent . . . is sufficient to
 establish choice of law.” (citation omitted)); see also TekDoc Servs., LLC v. 3i-Infotech
 Inc., Civ. No. 09-6573, 2013 WL 2182565, at *10 n.12 (D.N.J. May 20, 2013).


                                             7
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 8 of 12 PageID: 1710




 and the Third Circuit affirmed, Ellis, 614 F. App’x at 616. In a subsequent
 order, Judge Sheridan directed the Clerk to distribute the settlement amount
 (minus attorney’s fees) to Ellis and that disbursement “represents the full and
 final payment of the Settlement Amount” and “discharged” the settlement.
 (Payment Order at 2–3.)4 Indeed, in answers to interrogatories, Ellis indicated
 that the settlement amount was deposited into her and Zukowski’s joint
 account. (Answers 6, 7.)5 Thus, the evidence shows that a settlement was
 reached and Ellis received settlement monies, thus triggering her duty to pay
 PSF. See MHR Capital Partners, 912 N.E.2d at 47. She did not and so breached
 the Agreement.
        For these reasons, I will grant summary judgment in favor of PSF on
 Count 1.
     C. Breach of the Covenant of Good Faith and Fair Dealing Claim
        PSF asserts a claim against Ellis of breach of the implied covenant of
 good faith and fair dealing. (Count 2; Compl. ¶¶ 71–76.) The basis of that
 claim, however, is simply that Ellis breached an express term of the
 Agreement—the one requiring payment. (Id.) Under New York law, a plaintiff
 cannot recover on a breach of the implied covenant claim for breaching an
 express term of a contract. Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 125 (2d
 Cir. 2013); Amcan Holdings, Inc. v. Canadian Imperial Bank of Commerce, 894
 N.Y.S.2d 47, 49–50 (N.Y. App. Div. 2010). PSF’s implied-covenant claim does
 not seek any relief beyond what is claimed for breach of contract. (Compare
 Compl. ¶¶ 68–70, with id. ¶ 76.) Because PSF is already entitled to recovery on
 its breach of contract claim, and its theory for its breach of the implied

 4      Though her argument is difficult to comprehend, Ellis seems at times to argue
 that the Settlement Order did not settle her case, as there were multiple judgments,
 settlements, and appeals. (Ellis Brf. at 10–11.) But the language in the Settlement
 Order and Payment Order clearly establishes that the parties reached a final
 settlement.
 5       Ellis also argues that she assigned responsibility for the proceeds to Barasch.
 (Ellis Reply at 5.) But the evidence indicates that Ellis herself received the settlement
 monies, so performance required her to pay PSF herself. She did not.


                                             8
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 9 of 12 PageID: 1711




 covenant claim is no different, I will deny summary judgment in favor of PSF on
 Count 2 and grant summary judgment in favor of Ellis.
     D. Conversion Claim
        PSF asserts a conversion claim against Ellis and Zukowski (Count 3),
 alleging that they deprived PSF of property consisting of proceeds from the
 settlement. (Compl. ¶¶ 77–90; PSF Brf. at 15–17.) As damages, PSF seeks the
 amount owed pursuant to the Agreement. (Compl. ¶ 89.) “A conversion takes
 place when someone, intentionally and without authority, assumes or exercises
 control over personal property belonging to someone else, interfering with that
 person's right of possession.” Colavito v. N.Y. Organ Donor Network, Inc., 860
 N.E.2d 713, 717 (N.Y. 2006). “Money, if specifically identifiable, may be the
 subject of a conversion action.” Petrone v. Davidoff Hutcher & Citron, LLP, 54
 N.Y.S.3d 25, 27 (N.Y. App. Div. 2017) (citation omitted). However, “a cause of
 action alleging conversion cannot be predicated upon a mere breach of
 contract.” Conn. N.Y. Lighting Co. v. Manos Bus. Mgmt. Co., 98 N.Y.S.3d 101,
 103 (N.Y. App. Div. 2019). Although Zukowski was not party to the Agreement,
 courts have enforced the rule as to non-parties, too. Culwick v. Wood, 384 F.
 Supp. 3d 328, 343 (E.D.N.Y. 2019); Ellington Credit Fund, Ltd. v. Select Portfolio
 Servicing, Inc., 837 F. Supp. 2d 162, 204 (S.D.N.Y. 2011).6 Because the theory
 of the conversion claim is no different from the breach of contract claim and
 seeks the same damages, it fails. I will deny summary judgment in favor of PSF
 on Count 3 and grant summary judgment in favor of Ellis and Zukowski.


 6      Although there are no decisions from New York courts directly addressing
 whether the rule that there is no double recovery for breach of contract and
 conversion claims applies to non-parties, I may look to decisions of federal courts
 interpreting New York law. Alpizar-Fallas v. Favero, 908 F.3d 910, 915 (3d Cir. 2018).
 Indeed, decisions from courts within the Second Circuit are particularly worthy of
 deference. See Casey v. Merck & Co., Inc., 653 F.3d 95, 100 (2d Cir. 2011)
 (“Where . . . a question of state law has not been conclusively resolved by [state]
 courts, our general practice is to look next to the law of the circuit in which the state
 is located . . . .”); Dawn Equip. Co. v. Micro-Trak Sys., Inc., 186 F.3d 981, 989 n.3 (7th
 Cir. 1991) (same); Indep. Petrochem. Corp. v. Aetna Cas. & Sur. Co., 944 F.2d 940,
 944–55 (D.C. Cir. 1991) (same).


                                              9
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 10 of 12 PageID: 1712




    E. Unjust Enrichment Claim
       PSF asserts an unjust enrichment against Ellis and Zukowski (Count 4),
 alleging that they unjustly retained the settlement monies without paying PSF.
 (Compl. ¶¶ 91–96; PSF Brf. 17–18.) Again, PSF’s theory and requested relief for
 this claim are indistinguishable from its breach of contract claim. (See id.) As
 with conversion, “recovery on a theory of unjust enrichment for events arising
 out of [a breach of contract] is ordinarily precluded.” IDT Corp. v. Morgan
 Stanley Dean Witter & Co., 907 N.E.2d 268, 274 (N.Y. 2009). The rule applies to
 non-parties like Zukowski. Ellington Credit Fund, 837 F. Supp. 2d at 202
 (collecting cases). Thus, I will deny summary judgment in favor of PSF on
 Count 4 and grant summary judgment in favor of Ellis and Zukowski.
    F. Aiding and Abetting Conversion
       PSF asserts a claim against Zukowski (Count 5), alleging that Zukowski
 aided and abetted Ellis in converting the settlement monies. (Compl. ¶¶ 97–
 105; PSF Brf. at 18–19.) “Aiding and abetting conversion requires the existence
 of a conversion by the primary tortfeasor . . . .” William Doyle Galleries, Inc. v.
 Stettner, 91 N.Y.S.3d 13, 18 (N.Y. App. Div. 2018). “[S]uch a claim stands or
 falls with the underlying tort” of conversion.” Dickinson v. Igoni, 908 N.Y.S.2d
 85, 88 (N.Y. App. Div. 2010) (citation omitted). Accordingly, when a conversion
 claim fails because it is based on a breach of contract, as here, an aiding and
 abetting conversion claim also fails. Johnson v. Cestone, 80 N.Y.S.3d 15, 17
 (N.Y. App. Div. 2018); Green Bright Light Home Care Servs., Inc. v. Jeffries-El, 58
 N.Y.S.3d 68, 76 (N.Y. App. Div. 2017). Thus, I will deny summary judgment in
 favor of PSF on Count 5 and grant summary judgment in favor of Zukowski.
    G. Tortious Interference with Contract
       Finally, PSF asserts a claim of tortious interference with contract against
 Zukowski (Count 6), alleging that he “intentionally prevented [Ellis] from paying
 PSF.” (Compl. ¶ 112.) More specifically, PSF argues that Zukowski acted on
 Ellis’s behalf as her attorney-in-fact, and should have paid PSF when she
 received the settlement monies. (PSF Brf. at 19–20.) For a tortious interference



                                          10
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 11 of 12 PageID: 1713




 claim, “[PSF] must show the existence of its valid contract with a [Ellis],
 [Zukowski’s] knowledge of that contract, [Zukowski’s] intentional and improper
 procuring of a breach, and damages.” White Plains Coat & Apron Co. v. Cintas
 Corp., 867 N.E.2d 381, 383 (N.Y. 2007). Additionally, where “an agent is alleged
 to have induced its principal to breach a contract, the agent cannot be found
 liable unless it does not act in good faith and commits independent torts or
 predatory acts directed at another for personal pecuniary gain.” Schmidt &
 Schmidt, Inc. v. Town of Charlton, 962 N.Y.S.2d 393, 396 (N.Y. App. Div. 2013).
        PSF’s claim fails because it is based on Zukowski’s conduct as an agent,
 yet PSF has not shown bad faith or additional torts. Power of attorney
 establishes an agent-principal relationship. Am. Orthopedic & Sports Med. v.
 Indep. Blue Cross Blue Shield, 890 F.3d 445, 455 (3d Cir. 2018); Kutnyak v.
 Dep’t of Corr., 748 A.2d 1275, 1280 n.11 (Pa. Cmwlth. Ct. 2000).7 As a result,
 to succeed on its theory that Zukowski procured Ellis’s breach by failing to act
 on her behalf, PSF must show bad faith or an independent tort by Zukowski.
 Schmidt, 962 N.Y.S.2d at 396. Yet PSF has neither made an argument nor
 presented evidence to show bad faith or another tort.
        Agency issues aside, PSF has not presented any evidence that Zukowski
 intentionally procured a breach. PSF argues that he procured the breach by
 failing to disclose the settlement and, when PSF contacted him about the
 settlement, directing PSF to contact Barasch about disbursement. (PSF Brf. at
 19–20.) New York law, however, does not permit a tortious interference claim
 for mere failure to prevent a breach; rather, some more affirmative, intentional
 act is required. See Gundlach v. Int’l Bus. Machines, Inc., 594 F. App’x 8, 9–10
 (2d Cir. 2014) (“Gundlach’s allegation that Tsubota did nothing to ensure that
 Gundlach’s contract with Cognos would not be breached failed to plausibly
 show, as required by New York law, that ‘the defendant intentionally procured

 7      The power of attorney was made under Pennsylvania law (see POA), so I use
 that law to construe it. See generally Kaneff v. Del. Title Loans, Inc., 687 F.3d 616, 624
 (3d Cir. 2009) (“[B]ecause choice of law analysis is issue-specific, different states’ laws
 may apply to different issues in a single case.” (citation omitted)).


                                             11
Case 2:18-cv-06339-KM-CLW Document 56 Filed 09/24/20 Page 12 of 12 PageID: 1714




 the third party’s breach of the contract.’” (quoting Kirch v. Liberty Media Corp.,
 449 F.3d 388, 401 (2d Cir. 2006)) (alterations omitted)). Thus, a theory that
 Zukowski should have facilitated Ellis’s fulfillment of her obligations under the
 Agreement is insufficient.8
        Accordingly, I will deny summary judgment in favor of PSF on Count 6
 and grant summary judgment in favor of Zukowski.
 III.   CONCLUSION
        For the reasons set forth above, PSF’s motion for summary judgment is
 granted as to its breach of contract claim (Count 1) and denied as to the
 remaining claims (Counts 2–6), while Ellis’s and Zukowski’s motions are denied
 as to Count 1 and are granted as to the remaining claims (Counts 2–6).
        A separate order will issue. PSF shall submit a proposed form of
 judgment.
 Dated: September 24, 2020


                                                /s/ Kevin McNulty
                                                ___________________________________
                                                Hon. Kevin McNulty
                                                United States District Judge




 8      The power of attorney, by its own terms, did not obligate to Zukowski to fulfill
 any of Ellis’s preexisting contractual duties. (POA.) See generally Bennett v. A.T.
 Masterpiece Homes at Broadsprings, LLC, 40 A.3d 145, 150 (Pa. Super. Ct. 2012) (“[A]n
 individual acting as an agent for a disclosed principal is not personally liable on a
 contract between the principal and a third party unless the agent specifically agrees to
 assume liability.” (citation and alterations omitted)).


                                           12
